Citation Nr: 0121370	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1987 to May 1988, and from February 1991 to March 
1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for arthritis.  The veteran perfected a timely appeal 
regarding this issue.

In November 1998 and May 1999 rating decisions, entitlement 
to service connection for asthma was denied.  A notice of 
disagreement was received in March 2000.  A statement of the 
case was issued in April 2000.  As a substantive appeal is 
not of record for this issue, the issue is not in appellate 
status.  38 U.S.C.A. § 7105(d)(3) (West 1991).

The Board notes that a November 1998 rating decision denied 
an increased rating for service connection left patella 
disability, a May 1999 rating decision denied service 
connection for diabetes, as secondary to asthma medication, 
and an April 2001 rating decision denied entitlement to 
service connection for depression and post-traumatic stress 
disorder (PTSD).  As a notice of disagreement is not of 
record for any of these issues, the issues are not in 
appellate status.  38 U.S.C.A. § 7105(c) (West 1991).

In June 2001, the veteran was scheduled for a travel board 
hearing, however, in May 2001, she stated that she wanted to 
cancel the hearing. 


REMAND

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. § 
5107(a) the necessity of submitting a well-grounded claim to 
trigger VA's duty to assist (thus superceding the decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act. Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The Board points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can be 
adjudicated on the merits; hence, the claims should be 
adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Further development is needed in light of the new law. 

The Board notes further that the veteran was ordered to 
active duty in February 1991.  However, the record does not 
include any medical records from that period of service.  
Although the RO has already made attempts to secure these 
records, in light of the need to remand this case, another 
attempt should be undertaken.  The RO should contact the 
veteran and provide her another opportunity to submit copies 
of additional service medical records and other military 
documents not currently of record.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should determine the 
custodian, such as the National Personnel 
Records Center or the veteran's reserve 
unit, of the veteran's service medical 
records associated with her service in 
1991.  The RO should document all efforts 
undertaken to obtain the veteran's 
service medical records, including any 
search which yields negative results.  

2.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and private, who have rendered her 
medical attention for arthritis since her 
discharge from service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated testing should be accomplished, 
and the claims folder, including any 
evidence compiled as a result of 
paragraphs 1 through 2, should be 
reviewed by the examiner prior to the 
examination.  Based on his/her review of 
the case, it is requested that the 
examiner express an opinion as to the 
medical probability that any arthritis 
that the veteran has is related to her 
periods of service.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If any action taken remains adverse 
to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded the requisite 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until she receives further notice.

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



